Title: From Benjamin Franklin to Jane Mecom, 19 June 1763
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
New York, June 19. 1763
We are thus far on our Way to Boston, and hope to be there in about three Weeks. I purpose to lodge at your House if you can conveniently receive me. Sally is now with her Brother at Amboy, and will be here in a few Days. If I can well do it, I shall bring her with me; and if you cannot accommodate us both, one of us may lodge at Cousin Williams’s; on second Thoughts, it will be best that she should be there, as there is a Harpsichord, and I would not have her lose her Practice; and then I shall be more with my dear Sister. I have seen Cousins Benny and Johny here, and they are both well, and the Children; I purpose to go again this Afternoon, to see Betsey, who was not at home when I was there. My Love to Brother, &c. I am, Dear Jenny, Your ever loving Brother
B Franklin
 Addressed: To / Mrs Jane Mecom / Boston / Free / B Franklin
